Citation Nr: 0326713	
Decision Date: 10/07/03    Archive Date: 10/15/03	

DOCKET NO.  96-51 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the rating decision dated June 10, 1968, was clearly 
and unmistakably erroneous in failing to grant service 
connection for a psychiatric disorder, to include organic 
brain syndrome with cognitive disorder and post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, that denied the benefit sought on appeal.  
The veteran, who had active service from January 1966 to 
February 1968, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

In May 2003, the Board returned the case to the RO for 
additional development.  At that time, the Board noted that 
the RO had characterized the issue as whether new and 
material evidence had been submitted to reopen a claim for 
clear and unmistakable error in a June 1968 rating decision.  
The Board noted that the clear and unmistakable error theory 
on appeal differed from that presented and considered by the 
RO in the December 1996 rating decision.  As such, the Board 
requested the RO to adjudicate the veteran's current clear 
and unmistakable error claim on a de novo basis.  

In this regard, the Board noted that the June 1997 Notice of 
Disagreement submitted by the veteran in connection with the 
December 1996 rating decision did not express disagreement 
with the RO's denial of clear and unmistakable error in the 
June 1968 rating decision.  However, upon further review, the 
Board finds that the Notice of Disagreement submitted by the 
veteran in June 1997 is sufficiently ambiguous that the Board 
now finds the veteran did submit a valid Notice of 
Disagreement to the December 1996 rating decision which 
determined that the June 1968 rating decision was not clearly 
and unmistakably erroneous in failing to grant service 
connection for a psychiatric disorder.  Thus, the matter on 
appeal arises from the December 1996 rating decision and the 
Board's May 2003 remand decision was necessary to issue a 
Statement of the Case in connection with the veteran's appeal 
of the December 1996 rating decision.  This was accomplished 
and the case was returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  A February 1968 application for VA benefits from the 
veteran did not specify a claim for service connection for a 
psychiatric disorder. 

2.  Service medical records available for review at the time 
of the June 1968 rating decision and a VA examination 
performed in May 1968 contain no evidence of complaints, 
treatment or diagnosis of a psychiatric disorder.  

3.  The evidence of record at the time of the June 1968 
rating decision did not raise an informal claim for service 
connection for a psychiatric disorder. 

4.  The June 1968 rating decision did not adjudicate a claim 
for service connection for a psychiatric disorder.  


CONCLUSION OF LAW

The June 10, 1968, rating decision was not clearly and 
unmistakably erroneous in failing to adjudicate a claim for 
service connection for a psychiatric disorder, to include 
organic brain syndrome with cognitive disorder and post-
traumatic stress disorder.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.151, 3.155, 
3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the June 1968 rating 
decision was clearly and unmistakably erroneous in not 
granting service connection for a psychiatric disorder.  The 
veteran maintains that the medical evidence demonstrates that 
his psychiatric disorder was present at the time of his 
separation from service.  He asserts that he should be 
entitled to retroactive compensation benefits as of the date 
of his separation from service.  

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

However, as will be explained below, the law in this case, 
and not the evidence, is dispositive.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive.)  
Indeed, the Court has specifically held that the VCAA has no 
application to allegations of clear and unmistakable error as 
a matter of law.  Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001).  Therefore, the Board finds that no further 
action is necessary under the VCAA in this case and that the 
case is ready for appellate review.  

A review of the record discloses that the veteran filed a 
claim for VA benefits in February 1968 very shortly following 
his separation from service.  On that formal application the 
veteran specified no specific sickness, disease or injury for 
which the claim was made.  The RO then undertook development 
that included obtaining the veteran's service medical records 
and affording him a VA examination in May 1968.  Based on the 
evidence of record the RO granted service connection for nine 
disabilities, but not for any psychiatric disorder.  The 
rating decision made no mention whatsoever of a psychiatric 
disorder.  The veteran was notified of that determination and 
of his appellate rights by a letter dated later in June 1968.  
The veteran subsequently filed a claim for service connection 
for post-traumatic stress disorder in March 1993 and a rating 
decision dated in November 1993 granted service connection 
for PTSD effective the date of the receipt of the veteran's 
claim in March 1993.  

"A CUE [clear and unmistakable error] claim is a collateral 
attack on a final VARO decision."  Wamhoff v. Brown, 8 Vet. 
App. 517, 519 (1996) citing Smith (William) v. Brown, 35 F.3d 
1516 (Fed. Cir. 1994).  As such, it goes almost without 
saying that there must be a decision that was clearly and 
unmistakably erroneous.  Indeed, the provisions of 38 C.F.R. 
§ 3.105(a) which the veteran and his representative seek to 
apply to the June 1968 rating decision contemplates a 
decision by the RO.  "Previous determinations which are final 
and binding . . . will be accepted as correct in the absence 
of clear and unmistakable error."  38 C.F.R. § 3.105(a).  

Simply put, the RO made no decision concerning a claim for 
service connection for a psychiatric disorder in its June 
1968 rating decision.  As such, the provisions of 38 C.F.R. 
§ 3.105(a) do not apply because the June 1968 rating decision 
does not constitute a final decision with respect to a claim 
for service connection for a psychiatric disorder.  The Board 
would also observe that the evidence of record, in particular 
the veteran's service medical records and the report of the 
May 1968 VA examination do not contain any evidence which 
would give rise to an informal claim for service connection 
for a psychiatric disorder which should have been adjudicated 
by the RO in the June 1968 rating decision.  

Nevertheless, even if the record presented an informal claim 
for service connection for a psychiatric disorder at the time 
of the June 1968 rating decision, the provisions of 38 C.F.R. 
§ 3.105(a) would not apply.  Under those circumstances, the 
record would contain an unadjudicated claim which could have 
had a bearing on the effective date of the subsequent award 
made to the veteran, but would not constitute clear and 
unmistakable error since no decision was made concerning a 
claim for service connection for a psychiatric disorder in 
the June 1968 rating decision.  

Therefore, no error of fact or law having been shown in the 
June 10, 1968, rating decision, and no decision having been 
made by that rating decision on the claim for service 
connection for a psychiatric disorder, the Board concludes 
that the June 10, 1968, rating decision was not clearly and 
unmistakably erroneous in failing to consider a claim for 
service connection for a psychiatric disorder, to include 
organic brain syndrome with cognitive disorder and post-
traumatic stress disorder.  Accordingly, the appeal is 
denied.


ORDER

The June 10, 1968, rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for a psychiatric disorder, to include organic brain syndrome 
with cognitive disorder and post-traumatic stress disorder, 
and the benefit sought on appeal is denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

